Citation Nr: 0823496	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, beyond December 9, 2005.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The general rule with regard to educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
that the period within which an individual may use such 
benefits "expires at the end of the 10-year period beginning 
on the date of such individual's last discharge or release 
from active duty . . . ."  38 U.S.C.A. § 3031(a) (West 2002 
& Supp. 2007).  See also 38 C.F.R. § 21.7050(a) (2007) (to 
the same effect).  Exceptions to this rule provide that the 
10-year period can be extended if (1) the individual was 
initially prevented from establishing eligibility for 
educational assistance due to the character of his discharge, 
but was later able to establish eligibility as a result of a 
change, correction, modification, or other corrective action 
by competent military authority, (2) the individual was 
captured and held as a prisoner of war by a foreign 
government or power after his last discharge or release from 
active duty, (3) the individual was prevented from pursuing 
his chosen program of education before the expiration of the 
10-year period because of a physical or mental disability not 
the result of his own willful misconduct, (4) the individual 
was enrolled in an educational institution regularly operated 
on the quarter or semester system and the period of 
entitlement under 38 U.S.C.A. § 3013 expired during a quarter 
or semester, or (5) the individual was enrolled in an 
educational institution not regularly operated on the quarter 
or semester system and the period of entitlement under 
38 U.S.C.A. § 3013 expired after a major portion of a course 
was completed.  See 38 U.S.C.A. § 3031(b), (c), (d), and (f) 
(West 2002); 38 C.F.R. §§ 21.7050(f) and (g), 21.7051(a), 
21.7135(s) (2007).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  Under the VCAA, VA is required to notify a claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See Veterans and Dependents Education; Topping-Up Tuition 
Assistance; Licensing and Certification Tests; Duty to Assist 
Education Claimants, 72 Fed. Reg. 16,962 (Apr. 5, 2007) 
(codified at 38 C.F.R. § 21.1031).  Here, the veteran has not 
yet been given the sort of notice specifically contemplated 
by the VCAA, to include notice of the foregoing exceptions to 
the manner in which an individual's 10-year period of 
eligibility is calculated.  This needs to be corrected.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the 
veteran.  Among other things, the letter 
should inform the veteran that the ordinary 
period of eligibility under Chapter 30, 
Title 38, United States Code, can be 
extended if evidence establishes that (1) 
the individual was initially prevented from 
establishing eligibility for educational 
assistance due to the character of his 
discharge, but was later able to establish 
eligibility as a result of a change, 
correction, modification, or other 
corrective action by competent military 
authority, (2) the individual was captured 
and held as a prisoner of war by a foreign 
government or power after his last discharge 
or release from active duty, (3) the 
individual was prevented from pursuing his 
chosen program of education before the 
expiration of the 10-year period because of 
a physical or mental disability not the 
result of his own willful misconduct, (4) 
the individual was enrolled in an 
educational institution regularly operated 
on the quarter or semester system and the 
period of entitlement under 38 U.S.C.A. 
§ 3013 expired during a quarter or semester, 
or (5) the individual was enrolled in an 
educational institution not regularly 
operated on the quarter or semester system 
and the period of entitlement under 
38 U.S.C.A. § 3013 expired after a major 
portion of a course is completed.  The 
veteran should be notified of the 
information and evidence, if any, he is to 
provide to VA and the information and 
evidence, if any, VA will try to obtain for 
him.  He should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
record on appeal.

2.  Thereafter, take adjudicatory action on 
the issue here in question.  If any benefit 
sought remains denied, furnish the veteran a 
supplemental statement of the case (SSOC).  
The SSOC should contain, among other things, 
a citation to, and summary of, 38 C.F.R. 
§§ 21.1031, 21.1032, and 21.7135(s).

After the veteran has been given an opportunity to respond to 
the SSOC, the record on appeal should be returned to this 
Board for further appellate review.  No action is required by 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

